
	
		I
		112th CONGRESS
		1st Session
		H. R. 2044
		IN THE HOUSE OF REPRESENTATIVES
		
			May 26, 2011
			Mr. Paul introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act
		  concerning claims about the effects of foods and dietary supplements on
		  health-related conditions and disease, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Health Freedom
			 Act.
		2.Limitation on
			 suppression by Federal Government of claims in food and dietary
			 supplements
			(a)In
			 generalThe Federal
			 Government may not take any action to prevent use of a claim describing any
			 nutrient in a food or dietary supplement (as such terms are defined in section
			 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321)) as mitigating,
			 treating, or preventing any disease, disease symptom, or health-related
			 condition, unless a Federal court in a final order following a trial on the
			 merits finds clear and convincing evidence based on qualified expert opinion
			 and published peer-reviewed scientific research that—
				(1)the claim is false
			 and misleading in a material respect; and
				(2)there is no less
			 speech restrictive alternative to claim suppression, such as use of disclaimers
			 or qualifications, that can render the claim non-misleading.
				(b)DefinitionIn this section, the term “material” means
			 that the Food and Drug Administration has identified a competent consumer
			 survey demonstrating that consumers decided to purchase the food or dietary
			 supplement based on the portion of the claim alleged to be false or
			 misleading.
			3.Definition of
			 drug
			(a)In
			 generalSubparagraph (1) of
			 section 201(g) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321(g))
			 is amended by striking the second and third sentences and inserting the
			 following: A food or dietary supplement for which a claim is made in
			 accordance with section 403(r)(1)(B) is not a drug solely because of such
			 claim..
			(b)RulesAll
			 rules of the Food and Drug Administration in existence on the date of the
			 enactment of this Act prohibiting nutrient-disease relationship claims are
			 revoked.
			4.Misbranded
			 foodSection 403(r) of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 343(r)) is amended—
			(1)by striking clause
			 (B) of subparagraph (1) and inserting the following:
				
					(B)describes any nutrient as mitigating,
				treating, or preventing any disease, disease symptom, or health-related
				condition if, and only if, the claim has been adjudicated false and misleading
				in a material respect by final order of a Federal court of competent
				jurisdiction in accordance with section 2 of the Health Freedom
				Act.
					;
			(2)by striking
			 subparagraph (3);
			(3)in the first
			 sentence of subparagraph (4)(A)(i)—
				(A)by striking
			 or (3)(B); and
				(B)by striking
			 or (1)(B);
				(4)by striking clause
			 (C) of subparagraph (4);
			(5)by striking clause
			 (D) of subparagraph (5); and
			(6)in subparagraph
			 (6), in the matter following clause (C), by striking the first sentence.
			5.Dietary
			 supplement labeling exemptionsSection 403B of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 343–2) is amended to read as follows:
			
				403B.Food and dietary supplement labelingThe Federal Government shall take no action
				to prevent distribution of any publication in connection with the sale of a
				food or dietary supplement to consumers unless it establishes that a claim
				contained in the publication—
					(1)names the specific
				food or dietary supplement sold by the person causing the publication to be
				distributed;
					(2)represents that
				the specific food or dietary supplement mitigates, treats, or prevents a
				disease; and
					(3)proves the claim to be false and misleading
				in a material respect by final order of a Federal court of competent
				jurisdiction in accordance with section 2 of the Health Freedom
				Act.
					.
		
